Citation Nr: 1544627	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-03 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to restoration of separate 50 percent and 30 percent evaluations (respectively) for moderate to severe obstructive sleep apnea (OSA) with hypersomnolence and bronchitis and asthma, from April 1, 2013.

2.  Evaluation of bronchitis asthma and OSA, prior to April 1, 2013.

3.  Entitlement to an evaluation in excess of 60 percent for bronchitis and asthma with OSA, from April 1, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to October 1978, and from September 1981 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was originally in receipt of separate evaluations for bronchitis and asthma (30 percent) and moderate to severe OSA with hypersomnolence (50 percent).  In a January 2013 rating decision (after complying with the requisite notice and due process, discussed below), the RO combined these two ratings into a single, 60 percent evaluation for bronchitis and asthma with OSA, effective April 1, 2013.  The basis for the reduction was that it was clear and unmistakable error (CUE) to assign separate ratings for these disabilities, pursuant to 38 C.F.R. § 4.96.  The Veteran timely perfected an appeal as to the propriety of the rating reduction.

In addition, the Veteran has asserted that he is entitled to an earlier effective date for his 60 percent evaluation.  As he is essentially disagreeing with the evaluations assigned for his respiratory disorders for the entire appeal period, the Board has re-characterized the issues as entitlement to restoration of the prior ratings, as well as entitlement to increased ratings at all stages of the appeal.

In August 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the hearing, the Veteran and the VLJ clarified that the only issues on appeal were the effective date for the 60 percent evaluation, evaluations for bronchitis, asthma and sleep apnea, and the propriety of the January 2013 rating decision which combined the above evaluations.

The Board notes that in a September 2008 VA Form 9, the Veteran perfected appeals for increased ratings for hypertension, left elbow bursitis, and bilateral hearing loss.  However, these issues are not currently before the Board, as they have not been certified to the Board by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran in his August 2014 Board hearing.

The issues of entitlement to an higher evaluation prior to April 1, 2013; and entitlement to an evaluation in excess of 60 percent for bronchitis and asthma with OSA, from April 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2009 rating decision assigned the Veteran a separate 30 percent evaluation for bronchitis and asthma in addition to his previously-assigned 50 percent evaluation for moderate to severe OSA with hypersomnolence.

2.  A January 2013 rating decision found that the assignment of a separate rating for bronchitis and asthma was CUE, and combined the Veteran's respiratory symptoms under a single, 60 percent evaluation.


CONCLUSION OF LAW

The December 2009 rating decision which assigned a separate evaluation for bronchitis and asthma was clearly and unmistakably erroneous, and therefore separate evaluations for moderate to severe OSA with hypersomnolence and bronchitis and asthma are not restored.  38 U.C.S.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 4.96 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the Veteran was notified of the proposed rating action combining his separate evaluations for bronchitis and asthma and OSA in a letter of November 2011.  That letter described the process by which a rating reduction occurs, and identified further steps for the Veteran to take in challenging the reduction.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, however, the law and not the evidence of record is dispositive of the claim herein decided.  When a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to assist the claimant with further evidentiary development.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 28 F.3d 1384 (Fed. Cir. 2002).

Finally in this regard, during the August 2014 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  The actions of the undersigned supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service.  Separate Diagnostic Codes within the rating schedule identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Following the initial rating proposing the reduction or discontinuance, the Veteran will be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires that the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Analysis

In July 2005, the Veteran submitted claims for service connection for sleep apnea and bronchitis.  In a March 2006 rating decision, the RO granted service connection for moderate to severe OSA with hypersomnolence, assigning a 50 percent evaluation for that disability under Diagnostic Code 6847.  See 38 C.F.R. § 4.97.  Service connection for bronchitis and asthma was awarded in a December 2009 rating decision; a separate 30 percent evaluation was assigned under Diagnostic Code 6602.  See id.

In October 2011, the RO issued a rating decision proposing to combine the evaluations for OSA and bronchitis and asthma into a single evaluation under 38 C.F.R. § 4.96(a).  Specifically, the RO found that the December 2009 rating decision providing a separate evaluation for bronchitis and asthma was clearly and unmistakably erroneous under the provision of § 4.96(a) holding that 

[Where there are coexisting respiratory conditions, a] single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

38 C.F.R. § 4.96(a).  The Veteran submitted a notice of disagreement, but did not timely request a hearing on the issue of the proposed reduction.  In January 2013, the RO issued a rating decision combining the evaluations for OSA and bronchitis and asthma into a single, 60 percent evaluation for bronchitis and asthma with OSA, effective April 1, 2013.  The effect of this rating decision was to reduce the Veteran's combined rating for respiratory disability, from 70 percent to 60 percent.  The Veteran perfected an appeal as to the propriety of the reduction in March 2014.

As a preliminary matter, the Board finds that the procedural requirements of 38 C.F.R. § 3.105 were satisfied in this case.  Notice was sent of the proposed rating reduction in a November 2011 letter.  In addition, VA provided notice of the January 2013 rating decision, and the effective date of the reduction was April 1, 2013.  The RO satisfied the requirements by allowing a 60-day waiting period to expire prior to assigning the reduction effective date.  See 38 C.F.R. § 3.105.  Eventually, the 80 percent evaluation was continued.

Accordingly, the remaining question is whether the combining of separate ratings for moderate to severe OSA with hypersomnolence and bronchitis and asthma was warranted.

The Veteran contends that he is entitled to restoration of separate ratings.  His argument hinges on whether the January 2013 rating decision was correct in finding CUE in the December 2009 rating decision, which assigned a separate disability rating for bronchitis and asthma in addition to the previously assigned rating for OSA.  This question, in turn, involves interpreting 38 C.F.R. § 4.96(a), which governs disability ratings for "coexisting respiratory conditions."

The Veteran has contended in numerous submissions and during his Board hearing that 38 C.F.R. § 4.96(a) should be read to preclude the January 2013 rating action.  In support, he cites the plain language of the regulation, which he believes precludes rating different respiratory disorders under a single evaluation, as well as a previous Board decision which reflects his desired result.  At the outset, we note that Board decisions are not binding on future adjudications.  38 C.F.R. § 20.1303; McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).

The controlling portion of 38 C.F.R. § 4.96(a) states:

Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. . . .

38 C.F.R. § 4.96(a) (emphasis added).

As noted above, prior to April 1, 2013, the Veteran was in receipt of a 30 percent rating for bronchitis and asthma under Diagnostic Code 6602 and a 50 percent rating for moderate to severe OSA with hypersomnolence under Diagnostic Code 6847.  The Veteran asserts that 38 C.F.R. § 4.96(a) prohibits the rating action assigning a single disability because the regulations states that ratings "under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  See, e.g., December 2011 Notice of Disagreement; February 2013 Notice of Disagreement.

Upon review, it is clear that the Veteran misunderstands what the definition of the term "combined" means in the context of a VA disability evaluation.  A combined disability rating is not placing two separate disabilities together and rating them with a single disability rating, as the Veteran asserts is forbidden by the regulation.  Rather, a combined disability rating is the method by which multiple disability ratings are "combined" to obtain an overall disability rating.  See 38 C.F.R. § 4.25, Table I.  The sentence in 38 C.F.R. § 4.96(a) stating that "ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," actually means that two or more disabilities under those Diagnostic Codes cannot be assigned separate ratings.  This is further reinforced by the subsequent sentence mandating that the respiratory disabilities under the applicable Diagnostic Codes be assigned a single disability rating.

The Veteran's argument is a legal one.  He asserts that the regulations prohibit the assignment of a single disability rating for his service-connected bronchitis and asthma and service-connected OSA.  Simply put, he is wrong.  The controlling regulation requires that these two disabilities be rated under a single disability rating.  38 C.F.R. § 4.96(a).  The RO correctly applied this controlling regulation in the January 2013 rating decision.  Accordingly, the January 2013 rating decision which rated OSA and bronchitis and asthma with a single disability rating considered the correct facts and correctly applied the law as it then existed, and did not involve error that would undebatably lead to a different result if such error was corrected.

In light of the above discussion, the Board agrees with the RO that CUE occurred in the December 2009 rating decision, and a separate 30 percent rating for bronchitis and asthma under Diagnostic Code 6602-6600 should not have been awarded.  Consequently, the Board also finds that the January 2013 rating decision which rated the Veteran's OSA together with his bronchitis and asthma under a single, 60 percent evaluation was warranted, pursuant to 38 C.F.R. § 4.96(a).  All due process requirements were met, as discussed above, and the RO made appropriate findings of CUE.  The reduction was appropriate.  See 38 C.F.R. § 3.105(a), (e).


ORDER

Entitlement to restoration of separate 50 percent and 30 percent evaluations (respectively) for moderate to severe OSA with hypersomnolence and bronchitis and asthma is denied.


REMAND

After reviewing the claims file, including lay statements submitted by the Veteran, the Board finds that the remaining issues on appeal must be remanded for additional evidentiary development.

Initially, the Board notes that the Veteran submitted an August 2015 statement requesting that VA consider Social Security Administration (SSA) records that he believes are relevant to his claim.  Specifically, he indicated that the Board should "request a copy of my SSA C & P examination results for inclusion in my appeal."  A review of the claims file reveals that VA has made no attempts to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  Accordingly, these records should be secured, to the extent possible, and reviewed.

The Board also notes that the Veteran's most recent VA respiratory examination was performed in February 2014.  The Veteran has contested the accuracy of this examination.  Specifically, he has averred that the pulmonary function testing performed during that examination did not accurately reflect his respiratory symptoms.  See August 2014 Board Hearing Transcript, p. 27.  Although the Board acknowledges that the Veteran did not explicitly request another VA examination, VA has a duty to ensure that any medical examinations or opinions provided are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's complaints, another VA examination should be ordered.

In addition, considering the Veteran's assertions as to the nature of his respiratory disability, particularly his reported hospitalizations and impact on employability, the Board finds that upon remand, the AOJ should consider whether a referral for extraschedular consideration is warranted.  Specifically, the Veteran has asserted that he missed "about 168 hours and about 90 days" of work due to his pulmonary symptoms.  He also testified that he was hospitalized for approximately 5 to 10 days on multiple occasions due to respiratory symptoms.  See Board Hearing Transcript, p. 32.  The AOJ should consider whether the requirements for referral for an extraschedular consideration have been met.  See 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant Social Security Administration records involving the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected respiratory disorder.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

3.  For the period on appeal, the AOJ should attempt to obtain copies of all records of hospitalization for respiratory issues.  In addition, the AOJ should attempt to obtain records of sick leave.

4.  If there is evidence of frequent periods of hospitalization or marked interference with employment the AOJ should consider consideration pursuant to 38 C.F.R. § 3.321 whether referral of the Veteran's claim of entitlement to an increased evaluation for bronchitis and asthma with OSA to the appropriate department officials for extraschedular is warranted.

5.  The AOJ should address the assertion of unemployability (raised during the hearing).

6. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


